

115 S2552 IS: Farm Service Agency Loan Flexibility Act
U.S. Senate
2018-03-14
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II115th CONGRESS2d SessionS. 2552IN THE SENATE OF THE UNITED STATESMarch 14, 2018Mr. Peters (for himself and Mr. Perdue) introduced the following bill; which was read twice and referred to the Committee on Agriculture, Nutrition, and ForestryA BILLTo amend the Consolidated Farm and Rural Development Act to authorize the Secretary of Agriculture
			 to increase the maximum amounts of Farm Service Agency loans for years in
			 which those maximum amounts are insufficient to satisfy demand, and for
			 other purposes. 
	
 1.Short titleThis Act may be cited as the Farm Service Agency Loan Flexibility Act.
 2.Increase in maximum amounts for loans authorizedSection 346(b) of the Consolidated Farm and Rural Development Act (7 U.S.C. 1994(b)) is amended by adding at the end the following:
			
				(5)Increase in authorized amounts
 (A)In generalIf the Secretary determines that the amount needed for a fiscal year for loans under subtitles A and B is greater than the aggregate principal amount authorized for that fiscal year by this Act, an appropriations Act, or any other provision of law, the Secretary may make or guarantee loans under subtitles A and B from the Agricultural Credit Insurance Fund for that fiscal year in an amount that is not more than 125 percent of that aggregate principal amount.
					(B)Commodity Credit Corporation
 (i)In generalFor a fiscal year for which the Secretary uses the authority under subparagraph (A), the Secretary may use of the funds of the Commodity Credit Corporation an amount equal to the difference between—
 (I)the amount of the cost of making or guaranteeing loans under subtitles A and B for that fiscal year; and
 (II)the amount of discretionary appropriations for those loans for that fiscal year under an appropriations Act or any other provision of law.
 (ii)ApplicabilityClause (i) applies for a fiscal year only if the amount described in subclause (I) of that clause is greater than the amount described in subclause (II) of that clause.
 (C)NoticeNot later than 15 days before the date on which the Secretary uses the authority under subparagraph (A), the Secretary shall submit a notice of the use of that authority to—
 (i)the Committee on Appropriations of the House of Representatives; (ii)the Committee on Appropriations of the Senate;
 (iii)the Committee on Agriculture of the House of Representatives; and (iv)the Committee on Agriculture, Nutrition, and Forestry of the Senate..